Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000818
                                                         13-FEB-2017
                                                         01:33 PM

                          SCPW-16-0000818
           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________
              HUGO PARKER, LLP, EDWARD R. HUGO, ESQ.,

            and ANTHONY BENTIVEGNA, ESQ., Petitioners,

                                 vs.

  THE HONORABLE RHONDA A. NISHIMURA, Judge of the Circuit Court

    of the First Circuit, State of Hawai'i, Respondent Judge,


                                 and


        WILLIAM SCHANE and MICHELLE SCHANE, Respondents.

________________________________________________________________
                        ORIGINAL PROCEEDING

                     (CIVIL NO. 15-1-0034-01)


 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioners Hugo Parker, LLP,

Edward R. Hugo, Esq., and Anthony Bentivegna, Esq.’s petition for

writ of mandamus and/or prohibition, filed on November 18, 2016,

the documents submitted in support thereof, and the record, it

appears that petitioners are seeking relief in the Intermediate

Court of Appeals in CAAP-17-0000016 and fail to demonstrate that

they are entitled to the relief requested from this court.        See

Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right


to relief and a lack of alternative means to redress adequately


the alleged wrong or obtain the requested action; where a court


has discretion to act, mandamus will not lie to interfere with or


control the exercise of that discretion, even when the judge has


acted erroneously, unless the judge has exceeded his or her


jurisdiction, has committed a flagrant and manifest abuse of


discretion, or has refused to act on a subject properly before


the court under circumstances in which he or she has a legal duty


to act); Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of prohibition “is an extraordinary remedy


. . . to restrain a judge of an inferior court from acting beyond


or in excess of his jurisdiction;” it is not meant to serve as a


legal remedy in lieu of normal appellate procedures). 


Accordingly, 


          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, February 13, 2017.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                2